Citation Nr: 1448996	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to March 19, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

This appeal to the  Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO in Los Angeles, California granted service connection and assigned an initial 30 percent rating for PTSD.  The Veteran filed a notice of disagreement with respect to the initial rating assigned for PTSD in May 2011 and a statement of the case (SOC) addressing this issue was issued in July 2012.  An August 2012 statement in lieu of a VA Form 9 perfecting an appeal to the Board with respect to the initial rating for PTSD was filed in August 2012.  In a May 2013 rating decision, the LA RO awarded a higher, 70 percent rating for PTSD.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the  Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 70 percent rating for PTSD, effective March 19, 2013, inasmuch as one or more higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, in a  September 2013 decision, the Board recharacterized the appeal regarding the evaluation of PTSD as encompassing both the matter of a rating in excess of 30 percent for this condition prior to March 19, 2013, and the matter of a rating in excess of 70 percent for the condition from that date.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appealed only that portion of the September 2013 Board decision that denied entitlement to an initial rating in excess of 30 percent for PTSD, prior to March 19, 2013, to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, vacating the decision as to the claim appealed, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal, in an August 2014 letter.  The Veteran's representative presented argument that included reference to this action by the Court in September 2014.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The Veteran's VBMS file contains the aforementioned Joint Motion and July 2014 order of the Court granting the Joint Motion.  The Virtual VA file reveals a September 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, but otherwise contains information that is duplicative of information contained in the paper claims file.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished. 

2.  Lay statements from the Veteran, his friends and his sister, identifying the Veteran's experienced or observed PTSD symptoms (as appropriate)  are competent and credible evidence for consideration in connection with the current claim.

2.  For the period prior to March 19, 2013, credible lay assertions and probative medical findings collectively indicate that the Veteran's PTSD was manifested by sleep disturbance, outbursts of anger, flashbacks, difficulty with concentration, hypervigilance, intrusive recollections of his war experiences, symptoms of panic and feelings of detachment from others; and a dysphoric mood; overall, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD, prior to March 19, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO)  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A February 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, the timing and form of which suffices, in part, for Dingess/Hartman.  A thorough listing of the criteria for rating the Veteran's PTSD was provided in the July 2012 SOC

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been provided multiple examinations, most recently in March 2013 with respect to PTSD.  The adequacy of the VA examinations that have been provided has not been challenged.  Further, the Veteran was provided an opportunity to testify in support of his claims, and did so, before a Decision Review Officer in May 2012.  That hearing also met the requirements of 38 U.S.C.A. § 3.103 (2013) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Likewise, the adequacy of the hearing provided has not been challenged, to include in any argument presented to the Court following the September 2013 Board decision.  The Board finds that no additional RO action to further develop the record in connection with the remaining matter on appeal, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, supra, (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the issue of a higher rating for PTSD for the time period at issue in the instant case, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" prior to March 19, 2013 (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above, the Board finds that the  criteria for an initial rating in excess of 30 percent for PTSD, prior to March 19, 2013, are not met.  

Notably, in the Joint Motion, the parties (through their representatives) found fault with the fact that the in  the September 2013 decision made no credibility determinations with regard to the lay evidence.  Such lay evidence, as identified in the Joint Motion, included the following:   

Appellant's friend, [K.B.] provided a statement dated August 2010 that Appellant expressed suicidal ideation to her, had severe difficulties sleeping, was hypersensitive and hyper vigilant, had concentration problems, and avoided intimate relationships.[] In another August 2010 statement from Appellant's friend, [V.B.], Appellant was described as having wide mood swings, losses of concentration, and severe depression. []  Appellant's sister, [C.W.], indicated that Appellant was nervous, depressed, and anxious in a June 2012 statement.[] Another friend, [J.F.], indicated in a July 2012 statement that Appellant had sleeping problems, irritability, depression, lethargy, and isolated himself.  She also noted that Appellant had anxiety, short-term memory issues and concentration problems. [] 

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

At the outset, the Board specifically finds that the lay statements of record, to include those set forth above, attesting to observations of the Veteran's psychiatric symptoms, are generally deemed competent and credible.  As explained below, such evidence has been considered-along with the objective clinical evidence-in evaluating the disability during the relevant time frame.  Such objective clinical evidence pertinent to the time period  under  consideration, includes the following: 

In conjunction with the filing of his claim for service connection for PTSD based on his service in Vietnam, the Veteran was afforded a VA psychiatric examination in March 2010 that resulted in a diagnosis of PTSD.  During this examination, the Veteran had difficulty sharing his Vietnam experiences, and was tearful when doing so.  He described numerous and recurrent disturbing thoughts and feelings related to his experiences in Vietnam, and reported that has had difficulty falling and staying asleep since that time.  The Veteran also described irritability, outbursts of anger, difficulty in concentrating, and hypervigilance.  He also described flashbacks of his experiences in Vietnam occurring on average once or twice per month.  The Veteran denied significant depression but stated that he felt  tearful and sad most of the time.  He denied any plans or intentions to hurt himself or others but stated that he had problems controlling his impulses which caused him to become side-tracked and depressed.  Frequent panic-like symptoms with heart palpitations, dizziness, and sweats were described.  The Veteran reported that he had markedly diminished interest and participation in significant activities and stated that he feels detached and estranged from other people and remains very isolated. 

On mental status examination, the Veteran appeared to be in no acute distress and was cooperative with examiner.  He was well groomed and did not display any bizarre posturing, gait, or mannerisms.  The Veteran's mood appeared to be dysphoric with a tearful affect.  He denied suicidal or homicidal ideation or intent and his speech was normal in tone and pressure.  The Veteran had no looseness of association tangentiality or circumstantiality and denied having hallucinations, delusions, or other psychotic symptoms.  His recent and remote memory,  concentration, and abstract thinking were intact, and insight and judgment were described as   good.  There was no impairment of thought process or communication and no inappropriate behavior or obsessive or ritualistic behavior was noted during the evaluation.  The Veteran's rate and flow of speech were not irrelevant, illogical, or obscure in their speech patterns.  The assigned GAF score was 62.  Under DSM-IV, GAF scores between 61 and 70 are reflective of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but an individual generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-244.  The Veteran's prognosis was guarded. 

Review of VA outpatient treatment reports dated of record dated through May 2012 does not reveal psychiatric impairment that is significantly at odds-in terms of showing more severe psychiatric disability-with  that described at the March 2010 VA examination.  In this regard, an August 7, 2007, VA psychiatric outpatient treatment report reflected a GAF score (60) almost identical to that demonstrated at the March 2010 VA psychiatric examination, and the GAF score was higher (75) as reflected on an October 23, 2008, VA psychiatric outpatient note than was demonstrated at the March 2010 VA psychiatric examination.  Under DSM-IV, GAF scores between 71 and 80 are reflective of, if present, symptoms that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Carpenter, supra.  Reports from a January 25, 2012, visit to a VA social worker reflect the conclusion that the Veteran was not suicidal.  

Notably, the RO awarded the higher, 70 percent rating from March 19, 2013, which is the date of the March 2013 VA examination that specifically included an assessment by the examiner that the level of occupational and social impairment required for a 70 percent under the rating criteria were met.  Again, while the lay statements, found to be credible, have been considered, they are not as persuasive as the clinical evidence of record for the pertinent period in time, which simply does not demonstrate that the criteria for a 70 percent rating (or 50 percent rating) for PTSD were met prior to the March 2013 VA examination and the assessment rendered therein.  In this regard-and while not dispositive as to the ultimate determination rendered herein-the GAF score assigned by the March 2010 VA examination is simply not, in consideration with the other credible lay and clinical evidence of record, reflective of a level of disability warranting an increased rating prior to March 19, 2013.  Of note is that fact that only a person with specialized training in the field of mental health, and not any of the lay persons that have submitted statements on behalf of the Veteran, would be competent to reader a GAF score assessing the overall level of psychological, social, and occupational functioning.

The Board also again emphasizes that in the determining that the criteria for an initial rating for PTSD in excess of 30 percent prior to March 19, 2013, are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant increased compensation for the Veteran's PTSD during the time period in question.  See supra, Mauerhan.  

Based on the foregoing, the Board finds that prior to March 19, 2013, the Veteran's psychiatric symptomatology most closely approximated the criteria for a 30 percent rating.  As such, the criteria for a schedular rating in excess of 30 percent for PTSD, prior to March 19, 2013, are not met. 

The Board reiterates that, in so concluding, the lay assertions as to symptoms experienced or observed have been considered.  However, the Board finds that the lay assertions made in support of the claim for higher initial rating-in particular, any attesting to the presence and/or severity of psychiatric symptoms not typically observable during the period under consideration-simply are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the psychiatric disability under consideration.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Simply stated, any such lay statements, however well meaning, are outweighed by the objective clinical findings.  In this regard the Board emphasizes that the criteria needed to support higher ratings-bearing in mind, as noted in Mauerhan, that such criteria offer guidance as to the severity of symptoms contemplated and also permit consideration of other symptoms particular to the Veteran-require clinical findings that are within the province of trained mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As discuss above, such findings do not support the assignment of a higher schedular rating. 

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the relevant period prior to March 19, 2013 was the Veteran's PTSD shown to be  so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2009 and July 2012 SOCs).    

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.
In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate either the Veteran's PTSD during the period under consideration.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of the Veteran's PTSD is a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the VBMS file reflects a formal application for TDIU filed by the Veteran in August 2014.  However, it has not been contended, to include in any argument filed on behalf of the Veteran to the Court-that that entitlement to TDIU as solely due to PTSD March 19, 2013, should be considered, and there is no specific clinical or lay evidence that the Veteran's PTSD rendered him unable to secure or follow a substantial occupation prior to March 19, 2013.  

For all the foregoing reasons, the Board concludes that there is no basis for staged  rating of the disability under consideration, pursuant to Fenderson, and that the claim for a rating in excess of 30 percent for PTSD, prior to March 19, 2013, must be denied.   In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 



ORDER

An initial rating in excess of 30 percent for PTSD, prior to March 19, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


